DORAN, J.
I dissent.
The respondent herein is the plaintiff in an action against the State Compensation Insurance Fund. The place of *706business of the plaintiff was in Vernon, California where one Garcia was employed by plaintiff. Garcia was injured and recovered a judgment against the plaintiffs herein for $5,200.69 which the plaintiffs paid. The plaintiffs then sought the collection of said amount from the insurance fund pursuant to the terms of policy which payment was refused. The action herein followed.
The insurance policy which is attached to the complaint as an exhibit and made part thereof, provides in part as follows:
“In consideration of the total initial premium stated in the Schedule of this Policy, the payment of which as herein provided is a condition precedent, . . .
“Does Heeeby Ageee with the employer named in this Policy, herein called the Insured, with respect to personal injuries sustained by employees of the Insured within the Policy Period herein stated, including death resulting from such injuries.
“ (1) To Pay Pbomptly and Dibectly to any person entitled thereto under the Workmen’s Compensation Laws of the State of California, and as therein provided, any sums due for compensation for injuries . . . and for the reasonable cost of medical, surgical and hospital treatment . . . and, as between the employees and the Fund, the notice to or knowledge of the occurrence of an injury on the part of the employer shall be deemed notice or knowledge, as the ease may be, on the part of the Fund; and jurisdiction of the employer shall, for the purpose of the law, be jurisdiction of the Fund; and the Fund shall in all things be bound by and subject to the orders, findings, decisions or awards rendered against the employer under the provisions of the Workmen’s Compensation Laws of the State of California,
“ (2) To Indemnify the Insured against loss by reason of liability for damages imposed upon the Insured, as an employer, under any other law of the State of California, for injuries sustained by employees covered by this Policy, including death resulting from such injuries,
“ (3)- To Sebve the Insured (a) by the inspection of work places covered by the Policy ...(b) upon notice of such injuries, by investigation thereof and by settlement of any resulting claims in accordance with the law,
“ (4) To Defend, in the name of and on behalf of the Insured, claims or" suits against the Insured for compensation or for damages whether groundless or otherwise, . . . .”
*707Although not a part of the policy, on the back thereof appears the following :
“The State Compensation Insurance Fund was created by the people of the State of California for the purpose of insuring employers against loss by reason of the liability imposed by law on account of injuries to employees.”
It is nevertheless the law that the State Compensation Insurance Fund thus created by the people is a public institution and all of its employees are public servants.
I am neither in accord with the views expressed in the prevailing opinion nor with the views expressed in any of the decisions that support the proposition that the principal place of business of this agency is in San Francisco. There is no resemblance between “principal office” and “principal place of business.” Section 11781 of the Insurance Code which provides that “ [t]he principal office for the transaction of business of the State Compensation Fund is located in the City and County of San Francisco” has nothing to do with venue; the expression “principal place of business” does not appear. To assume that the Legislature, by this provision, intended to establish the principal place of business in San Francisco to the end that the trial of all actions against the “Fund” must be tried in San Francisco exacts more from the rules of construction and interpretation than the law in that regard contemplates.
Actually the principal place of business of this institution is the entire State of California where it maintains numerous branch offices to serve the people and in no sense does the law contemplate that the people are to serve- the agency.
Referring to section 395 of the Code of Civil Procedure quoted in the prevailing opinion, the contract here in question was just as much “entered into” in the town of Vernon as it was in San Francisco and the payment of the premium by the insured which constitutes the consideration for the agreement does not necessarily determine the place of its execution. The premium may have been paid in a branch office or it may have been deposited in the United States mail in cash or its equivalent, addressed to the San Francisco office postage prepaid, in which event it would have been paid when it was deposited in the mail.
Under the terms of the contract, the insurer was obliged to perform under the terms therein specified, first to pay the injured person (in this case Garcia) or, second, to idemnify the insured (in this case the plaintiff). In neither case does *708the contract provide that the payment and the indemnity were to be in San Francisco. The contract specifically recites that jurisdiction of the employer shall for the purpose of the law be the jurisdiction of the “Fund.”
The only performance ever required by the insurer in the circumstances would be the payment of some amount due an injured employee of the insured or the reimbursement of the insured. In any event, it is the place where the delivery of either one of these amounts is required to be made that in my opinion is the test as to where the contract is performed or required to be performed on the part of the insurer.
In my judgment it is not the law that either an employee protected by the State Compensation Fund or an employer insured by such institution is required to go to San Francisco to collect any amount due under the terms of a policy issued by this agency.